DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 15/559,143 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 was filed after the mailing date of the Advisory Action on 07/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant’s arguments, see Pgs. 1-2, filed 07/15/2021, with respect to double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn based upon the filed terminal disclaimer. 

Allowable Subject Matter
Claims 1-8, 10-27 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 1 and 2.  The closest prior art to claims 1 and 2 is Gubler et al. (US 2010/0028836), herein Gubler, in view of Galehr (US 2009/0075238).  However, Gubler fails to teach or suggest that the holding member only contacts the outer circumference of the workpiece on the face of the plane perpendicular to the workpiece body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784